DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The Applicant’s arguments and claim amendments filed 05/28/2021 have been received and are persuasive in overcoming the previously applied rejections.  The amendments are deemed sufficient to distinguish the instant claims from the previously applied prior art.  As such, the previously applied claim rejections are hereby withdrawn.  Additional searching necessitated by said claim amendments has revealed new prior art as set forth in the new rejections below.  This action is therefore made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-9, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Patent 6,416,915).
Kikuchi teaches a photoreceptor comprising a conductive substrate and a photosensitive layer provided on the conductive substrate (Col. 126 ln. 62 – Col. 127 ln. 4).  The photosensitive layer is taught to include a charge transport portion (Col. 126 ln. 26-43).  The charge transport portion is taught to be a crosslinked layer formed by a crosslinking reaction between a polymerizable charge transport compound and binder resin monomer (Col. 125 ln. 66 – Col. 126 ln. 19 and Col. 133 ln. 35 - Col. 134 ln. 14).  As a suitable polymerizable charge transport compound Kikuchi teaches compounds such as the following:

    PNG
    media_image1.png
    190
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    705
    media_image2.png
    Greyscale
.
These and other compounds taught by Kikuchi (see Col. 13-108) read on the Applicant’s General Formula (1) recited in pending claim 1.  While Kikuchi teaches specific examples comprising the above compounds (see Table 5, Col. 139) Kikuchi does not teach a specific example comprising the above compounds and an additional binder resin monomer.  Kikuchi does, however, generally teach that the polymerizable charge transport compounds may be crosslinked with polymerizable monomers as cited above and further teaches specific examples wherein acrylic monomers are employed (see Examples 19-21, Col. 133-134).  Additionally, Kikuchi teaches that the charge transport compounds are functional equivalents (compare the results of Table 1 and Table 4).  As such, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have perfected the combination of polymerizable binder resin monomers taught by Kikuchi with the polymerizable charge transport compounds of Kikuchi in order to optimize the result 
Kikuchi further teaches that the charge generating material may be a phthalocyanine pigment (Col. 127 ln. 24-37).  The photosensitive layer is further taught to be formed by a dip coating process (Col. 129 ln. 4-10).  Additionally, the photoreceptor is taught to be included in an image forming apparatus (Col. 130 ln. 24 – Col. 131 ln. 46). 

Claims 2-4, 10-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Patent 6,416,915) in view of Maruo et al. (US PGP 2007/0281227).
The complete discussion of Kikuchi above is included herein.  Kikuchi further teaches that the charge transport layer may further comprise an additional hole transport compound but does not teach specific examples (Col. 126 ln. 20-25).
Maruo teaches a photoreceptor and further teaches that the photosensitive layer comprise a hole transport compound having the following formula (4) ([0110]):

    PNG
    media_image3.png
    209
    460
    media_image3.png
    Greyscale
.
In the hole transport compound of formula (4) X1 is taught to be an arylene group and R14 through R22 may be a hydrogen atom or an alkyl group having 1 to 12 carbon et al. as the additional hole transport compound.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/           Primary Examiner, Art Unit 1737                                                                                                                                                                                             	09/10/2021